United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Maspeth, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1783
Issued: March 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 22, 2019 appellant filed a timely appeal from an August 1, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted June 6, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its August 1, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 14, 2019 appellant, then a 25-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 6, 2019 she sustained injuries to her right wrist, left knee, and
left leg when she was struck by a vehicle when she was crossing the street while in the performance
of duty. She stopped work on that same day.
In a June 20, 2019 development letter, OWCP advised appellant of the deficiencies of her
claim and afforded her 30 days to submit the necessary medical evidence and factual information.
Appellant submitted a June 10, 2019 medical report from Dr. Marvin Moy, Board-certified
in disaster medicine, noting pain in the right wrist, left knee, and left leg as a result of being hit by
a scooter when crossing the street on June 6, 2019. She was noted to present with difficulty bearing
weight and was referred for a magnetic resonance imaging (MRI) scan of the right wrist and left
knee.
OWCP also received a June 24, 2019 duty status report (Form CA-17) from Dr. Moy,
noting that appellant sustained an injury to her left leg and right wrist on June 6, 2019. Dr. Moy
provided work restrictions and diagnosed left knee and left leg sprains.
In an attending physician’s report (Form CA-20) of even date, Dr. Moy diagnosed right
wrist, left knee, and left leg sprains and checked a box marked “yes” indicating that appellant’s
conditions were caused or aggravated by an employment activity. He noted a period of total
disability from June 7 to July 15, 2019.
Appellant subsequently submitted a July 10, 2019 report by Lisa Gillespie, a nurse, which
indicated that she remained off work because of right wrist, left knee, and left leg sprains. It noted
that she was currently attending physical therapy.
In a July 11, 2019 note, Dr. Moy reported that appellant was currently under his care and
had been since June 10, 2019. He indicated that she was unable to return to work from July11 to
August 12, 2019.
By decision dated August 1, 2019, OWCP denied appellant’s claim. It found that while
she had established that the employment incident occurred as alleged, the evidence of record was
insufficient to establish a medical diagnosis in connection with the accepted incident. Thus,
OWCP concluded that the requirements had not been met to establish an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

3

Supra note 1.

2

limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds, that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted June 6, 2019 employment incident.
Appellant submitted a June 10, 2019 medical report by Dr. Moy diagnosing pain in the
right wrist, left knee, and left leg. However, the Board has held that pain is a symptom and not a
compensable medical diagnosis.10 Further, the Board has held that medical reports which do not
provide a firm diagnosis or render an opinion on causal relationship are of no probative value and

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

I.M., Docket 19-1038 (issued January 23, 2020); R.C., Docket No. 19-0376 (issued July 15, 2019).

3

are insufficient to establish the claim.11 Accordingly, this report is insufficient to satisfy
appellant’s burden of proof to establish her claim.12
In a June 24, 2019 duty status report (Form CA-17), Dr. Moy diagnosed left knee and left
leg sprains. While his report contains diagnoses, it lacks any explanation of how the accepted
June 6, 2019 incident caused appellant’s left knee and left leg sprains. Without explaining
physiologically how the accepted employment incident caused or contributed to the diagnosed
conditions, Dr. Moy’s reports are of limited probative value.13 Accordingly, the Board finds that
the report is also insufficient to establish appellant’s claim.
In an attending physician’s report (Form CA-20) of even date, Dr. Moy diagnosed right
wrist, left knee, and left leg sprains and checked a box marked “yes” indicating that appellant’s
conditions were caused or aggravated by an employment activity. The Board has held, however,
that medical evidence on causal relationship that consists only of a physician checking “yes” to a
medical form question on whether the claimant’s condition was related to the history given is of
little probative value.14 Without any explanation or rationale for the conclusion reached, such
report is insufficient to establish causal relationship.15
The record also contains a report from Ms. Gillespie, a nurse, dated July 10, 2019. Health
care providers such as nurses, acupuncturists, physician assistants, and physical therapists are not
considered “physicians” as defined under FECA.16 Thus, the nurse report does not constitute
medical evidence and has no weight or probative value.17
As appellant has not submitted rationalized medical evidence explaining how her
diagnosed medical conditions are causally related to the accepted June 6, 2019 employment
incident, the Board finds that she has not met her burden of proof to establish her claim.18

11

V.U., Docket No. 19-0755 (issued November 25, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., No. 17-1549 (issued July 6, 2018).
12
T.G., Docket No. 19-0904 (issued November 25, 2019); L.D., Docket No. 17-1581 (issued January 23, 2018);
Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
13

See J.G., Docket No. 19-1116 (issued November 25, 2019); E.G., Docket No. 19-0914 (issued October 18, 2019);
A.B., Docket No. 16-1163 (issued September 8, 2017).
14

S.F., Docket No. 16-1276 (issued October 10, 2017); N.L., Docket No. 17-0454 (issued April 6, 2017); Lillian M.
Jones, 34 ECAB 379, 381 (1982).
15

N.V., Docket No. 17-0107 (issued July 3, 2017); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box
marked yes in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
16

5 U.S.C. § 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also P.A., supra note 6.; K.C., Docket No. 19-0834 (issued October 28, 2019).
17

P.A., id.; A.A., Docket No. 19-0957 (issued October 22, 2019); K.H., Docket No. 18-0036 (issued
September 16, 2016).
18

See E.G., supra note 13; Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted June 6, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 30, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

